EXHIBIT 99.3 KBW 9th Annual Community Bank Investor Conference Slide Presentation 1 National Penn Bancshares, Inc.Positioned for Continued Successin a Challenging Environment Keefe Bruyette & WoodsCommunity Bank Investor Conference July 9 2 Safe Harbor Regarding Forward Looking Statements This presentation contains forward-looking information about National Penn Bancshares, Inc. that is intended tobe covered by the safe harbor for forward-looking statements provided by the Private Securities Litigation ReformAct of 1995. Forward-looking statements are statements that are not historical facts. These statements can beidentified by the use of forward-looking terminology such as "believe," "expect," "may," "will," "should,'' "project,""plan,'' "seek," "intend,'' or "anticipate'' or the negative thereof or comparable terminology, and include discussionsof strategy, financial projections and estimates and their underlying assumptions, statements regarding plans,objectives, expectations or consequences of announced transactions, and statements about the futureperformance, operations, products and services of National Penn Bancshares and its subsidiaries. National PennBancshares cautions readers not to place undue reliance on these statements. National Penn Bancshares' business and operations are subject to a variety of risks, uncertainties and otherfactors. Consequently, actual results and experience may materially differ from those contained in any forward-looking statements. Such risks, uncertainties and other factors that could cause actual results and experience todiffer from those projected include, but are not limited to, the following: ineffectiveness of National Penn'sbusiness strategy due to changes in current or future market conditions; the effects of competition, and ofchanges in laws and regulations on competition, including industry consolidation and development of competingfinancial products and services; interest rate movements; inability to achieve merger-related synergies; difficultiesin integrating distinct business operations, including information technology difficulties; disruption from announcedtransactions, and resulting difficulties in maintaining relationships with customers and employees; and challengesin establishing and maintaining operations in new markets. The foregoing review of important factors should be read in conjunction with the other cautionary statements thatare included in National Penn Bancshares' Annual Report on Form 10-K for the fiscal year ended December 31,2007, as well as in other documents filed by National Penn Bancshares after the date thereof.National PennBancshares makes no commitment to revise or update any forward-looking statements in order to reflect eventsor circumstances occurring or existing after the date any forward-looking statement is made. 10 3 National Penn’s Company ProfileJune 30, 2008 Asset size:$9.2 Billion Nasdaq symbol:NPBC Shares outstanding:79.6 Million Institutional ownership:38% 52-week price range:$13.28 - $19.11 Primary market area:Eastern PA / Northern DE Number of community offices:127 11 4 Primary Market 12 5 Consistent
